Case 1:18-cv-12218-GBD-RWL Document 134 Filed 01/07/20 Page 1of1

 

 

BISSINGER, 2229 San Felipe, Suite 1500 ERIN M. BULLARD
Houston, Texas 77019 M 830-857-6516
OSH MAN & P 713-524-8811 F 713-583-8347 ebullard@bowilp.com
WILLIAMS LLP » bowllp.com
USDC SDNY
January 7, 2020 DOCUMENT
ELECTRONICALLY FILED
Via CM/ ECF DOC #:
Honorable Robert W. Lehrburger TE FILED: | - $- 2225
United States Magistrate Judge DA :

 

 

 

 

 

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re: Manfred Lageman, et al. v. Jeremy Spence, et al.; U.S. District Court -S.D.N.Y. —
Case No. 1:18-cv-12218-GBD-RWL, Withdrawal of Motion for Summary

Judgment (Dkts. 122, 123).
Dear Judge Lehrburger:

In accordance with your Honor’s request at our phone conference yesterday afternoon,
Plaintiffs hereby withdraw our previously filed Motion for Summary Judgment (Dkts, 122, 123),
and will file an amended motion with the requested support in the next several weeks.

Thank you very much for your time.

Very truly yours,

pro

Erin M. Bullard

Ce: Via CM/ECF
All Counsel of Record

Via Email
jeremy.spence7745@gmail.com; jsv@tutanota.com

Mr. Jeremy Spence 2S
ms ‘ oe eee A CITNEIN A
11 Pleasant Street Plank & meaner f we SUTIN TY NN

Bristol, RI 02809 RY LACE
Defendant, Pro Se is cotkdreun CH \ oo RECOM
lee ws RE oe

eo g ek N\ Sed an Cy ~ e ae g Ce vor
“TK C\ eck uf Cocern 1s se seed So
2 \e A... AH “ec AUN Cy

CT om C\e 2
cackcas ck © Ky. \ 22 VD.

SO ORDERED:, ,

 
 

 

UNITED STATES MAGISTRATE JUDGE
